TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00367-CV


Robert Scott, in his Official Capacity as Commissioner of Education, Appellant


v.


Gulf Shores Academy, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-06-001421
HONORABLE GISELA D. TRIANNA-DOYAL, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


	This is an interlocutory appeal from a temporary injunction entered by the trial
court on June 9, 2006.  Pursuant to the request of appellant Robert Scott, in his official capacity
as Commissioner of Education, (1) this Court abated the instant appeal on September 8, 2006.  The
appeal was reinstated on May 4, 2009. Upon its own motion, this Court requested the trial court
to supplement the record with a copy of the docket sheet showing all proceedings from the date
this Court abated the appeal to present.  Upon review of the docket sheet, this Court determined
that the trial court signed an "Agreed Permanent Injunction Order"on April 19, 2007.  Because
the trial court has rendered an agreed permanent injunction, we conclude that the instant appeal
from the trial court's temporary injunction is now moot.  See Richards v. Mena, 820 S.W.2d 372,
372 (Tex. 1991) (holding that appeal of a temporary injunction was rendered moot by the
rendering of a permanent injunction); Coalition of Cities for Affordable Utility Rates v. Third
Court of Appeals, 787 S.W.2d 946, 947 (Tex. 1990) (orig. proceeding) (same). We therefore
dismiss the instant appeal.


					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton
Dismissed as Moot
Filed:   August 21, 2009
1.        We substitute Robert Scott for Shirley Neeley as the Commissioner of Education.  See
Tex. R. App. P. 7.2(a).